MEMORANDUM OPINION
                                         No. 04-08-00448-CV

 FORT DUNCAN MEDICAL CENTER, L.P., Improperly Named As Fort Duncan Regional
              Medical Center a/k/a Fort Duncan Medical Center,
                                  Appellant

                                                  v.

                                           Jennifer VERA,
                                              Appellee

                   From the 365th Judicial District Court, Maverick County, Texas
                              Trial Court No. 07-11-23011-MCVAJA
                         Honorable Amado J. Abascal, III, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: August 13, 2008

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, who has not opposed the motion. We, therefore, grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).



                                                   PER CURIAM